Order COMPTON, Chief Justice. This matter coming on for consideration by the Court upon certificate filed herein by the Board of Commissioners of the State Bar of New Mexico that Norman M. Neel is delinquent in the payment of annual bar license fee, pursuant to the provisions of Section 4 of Rule 3 of Rules of the Supreme Court, and it appearing to the Court that in compliance with the provisions of said Section 4 of Rule 3 the Clerk of this Court heretofore, to-wit: on the lSth day of October, 1962, issued and served, or attempted to serve, by first class certified mail to the last known mailing address, a citation to said Norman M. Neel to show cause within twenty days thereafter why he should not be suspended as a member of the bar for non-payment of annual bar license fee, and that such twenty-day period has now elapsed and payment of delinquent fee has not been tendered, and the Court being sufficiently advised in the premises, Ordered, adjudged and decreed that the said Norman M. Neel be, and he is hereby suspended from the practice of law as a member of the bar of this Court, and all state Courts within the State of New Mexico, by reason of non-payment of bar license fee. Further ordered that the Clerk of this Court be, and he is hereby directed to strike the name of said Norman M. Neel from the roster of attorneys of this Court and that notice thereof be given to said Norman M. Neel and to each Judge of the various District Courts of the State of New Mexico.